Citation Nr: 0428142	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for a residual 
laceration scar of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which established service connection for right knee 
residual laceration scar, evaluated as noncompensable (zero 
percent) effective August 14, 1997.

The record also reflects that the veteran indicated 
disagreement with the denial of service connection for a 
right knee disorder as a separate and distinct disability 
from his residual scar.  Service connection was subsequently 
granted for an orthopedic disability of the right knee by a 
March 2004 rating decision.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not show any 
distinctive periods where the veteran's service-connected 
residual right knee laceration scar was a tender and painful 
superficial scar, nor a superficial and poorly nourished scar 
with repeated ulceration, nor an unstable scar, nor has it 
resulted in limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected right knee laceration residual 
scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.14, 4.31, 
4.118, Diagnostic Codes 7803-7805 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision that is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in February 
2002 and December 2003 which, together, noted the enactment 
of the VCAA, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the March 2002 
Statement of the Case (SOC), and the March 2004 Supplemental 
Statement of the Case (SSOC) which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim.  Therefore, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations in conjunction with this appeal, and he has not 
indicated that the disability has increased in severity since 
the last examination in November 2003.  In addition, the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and he 
specifically indicated that he did not want a Board hearing 
in conjunction with this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for a 
residual laceration scar of the right knee by a June 2000 
rating decision, evaluated as noncompensable effective August 
14, 1997.  The veteran appealed, contending that a 
compensable rating was warranted.  It was asserted that he 
satisfies the criteria of a tender and painful superficial 
scar.

The veteran's service medical records reflect that a right 
knee scar was noted on his January 1946 discharge 
examination.  However, no specific details appear regarding 
the etiology and/or symptomatology of this scar.

Private medical records dated in 1997 note treatment for 
complaints of right knee pain, and a history of an in-service 
laceration of the right knee.  However, these records do not 
appear to contain any objective findings regarding the 
severity of the residual right knee scar.

At an August 1999 VA joints examination, the veteran reported 
that he sustained a laceration to the right knee in July 1945 
when a sharp piece of metal caused a cut when working on a 
piece of equipment.  His present complaints consisted of 
right knee pain and stiffness.  On examination, he was found 
to have, among other things, a faint 1-inch horizontal scar 
of the anterior aspect of the right knee just lateral to the 
midline.  However, there was no swelling, warmth, or color 
change.  He was found to have mild tenderness to palpation 
over the right knee at the medial infrapatellar area and over 
the joint line.  Diagnoses following examination were 
internal derangement of the right knee and history of right 
knee laceration.

The veteran subsequently underwent a VA scars examination in 
November 2003, at which he complained of right knee pain 
which he described as about a 4/10 in intensity, worse when 
going down stairs.  On examination, he was found to have a 5 
cm linear scar on his right patella.  There was no pain on 
the scar on examination.  Further, there were no signs of 
adherence, no signs of ulceration or breakdown of the skin, 
and no elevation or depression of the scar.  Further, the 
texture of the skin was normal.  The scar itself was found to 
be superficial, but with no underlying tissue loss.  
Moreover, there was no edema or keloid formation.  The color 
of the scar was found to be normal to the skin.  There was no 
induration or inflexibility.  In addition, it was determined 
that there was no limitation of motion secondary to the scar.  
Diagnosis was 5 cm linear scar, unchanged since the service.

On a concurrent November 2003 VA joints examination, it was 
noted that the veteran had a 2 inch linear scar over the 
patella, which had no significant tenderness to palpation.  
Diagnoses included history of laceration of the right knee, 
wound completely healed.

The record also reflects that service connection was 
established for an orthopedic disability of the right knee by 
a March 2004 rating decision.  An initial rating of 10 
percent was assigned, effective August 14, 1997, based upon 
painful or limited motion of a major joint or group of minor 
joints.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Scars are evaluated pursuant to criteria found at 38 C.F.R. 
§ 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.  
38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent disability rating 
for a tender and painful superficial scar.  Id.

A scar may also be rated on limitation of the part affected 
under Diagnostic Code 7805.  Id.

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  Where a law or regulation changes after a claim 
is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply 
unless Congress or the Secretary provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Diagnostic Code 7804 is still for painful superficial scars, 
and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable Codes 
that utilize objective criteria for evaluating the veteran's 
service-connected disability.  As such, the veteran will not 
be prejudiced by the Board's decision to proceed with 
adjudication of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for an initial compensable rating for his service-
connected residual laceration scar of the right knee.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the medical evidence reflects the 
veteran has a 5 cm linear superficial scar.  However, there 
is no objective medical evidence that the scar is tender and 
painful.  No such findings were made on the August 1999 VA 
joints examination, and the more recent November 2003 VA 
joints examination found that the scar had no significant 
tenderness to palpation.  Moreover, the November 2003 VA 
scars examination found that there was no pain associated 
with the scar itself.  Although the veteran has consistently 
complained of right knee pain, this is related to the 
separate and distinct orthopedic disability of the right knee 
for which service connection has also been established, and 
for which a compensable evaluation has been assigned.  Except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Therefore, the right knee pain is not for 
consideration in evaluating the severity of the residual 
scar.  Consequently, the criteria for a compensable rating 
under Diagnostic Code 7804 are not met.

The Board also finds that the competent medical evidence does 
not show that the service-connected scar is a poorly 
nourished scar with repeated ulceration or is unstable.  No 
such findings were made on the August 1999 or November 2003 
VA joints examinations.  Moreover, the November 2003 VA scars 
examination specifically found that there were no signs of 
adherence, no signs of ulceration or breakdown of the skin, 
no elevation or depression of the scar, and no underlying 
tissue loss.  Further, the texture of the skin was found to 
be normal.  As such, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating under the "old" or the "new" version of Diagnostic 
Code 7803.

With respect to Diagnostic Codes 7801, 7802, and 7805, the 
Board notes that the November 2003 VA scars examination 
specifically found that the scar was a linear scar, 5 cm in 
length, and did not cause functional limitation.  Thus, in 
the absence of findings of a deep scar, limitation of 
function due to the scar, or a scar of at least 6 square 
inches (39 sq. cm), these Codes are not for application in 
the instant case.

Moreover, the separate and distinct orthopedic disability of 
the right knee is evaluated based upon painful or limited 
motion, and has the same effective date as the right knee 
laceration scar.  Therefore, limitation of motion of the 
right knee is not for consideration in evaluating the scar.  
38 C.F.R. § 4.14; Esteban, supra.  

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating under 
either the "old" or the "new" versions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805.  As such, the 
preponderance of the evidence is against the claim and it 
must be denied.  The benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board also concurs with the RO's determination that an 
extraschedular rating is not warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Here, there is no evidence of any periods of 
hospitalization due to the service-connected scar during the 
pendency of this appeal.  Further, the veteran indicated on 
both the August 1999 and November 2003 VA joints examinations 
that he worked for several decades following his separation 
from service, and that he has been retired for many years.  
As such, the record does not support a finding of marked 
interference with employment.  Consequently, the Board 
concludes that the service-connected right knee scar does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.


ORDER

Entitlement to an initial compensable rating for a residual 
laceration scar of the right knee is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



